        Case 3:15-cv-00675-JBA Document 1512 Filed 03/09/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION

       Plaintiff,

       v.
                                                                    Civil No. 3:15-cv-675 JBA
IFTIKAR AHMED

       Defendant, and

IFTIKAR AHMED ALI AHMED SOLE PROP, et al.

       Relief Defendants.


                              NMR E-TAILING, LLC’S
                    MOTION TO MODIFY LITIGATION STAY RELIEF
       NMR e-tailing, LLC (“NMR”), by its undersigned counsel, submits this Motion to

Modify the Litigation Stay Relief it obtained pursuant to this Court’s Ruling on its Motion to Lift

Litigation Stay (Doc. No. 1167). Following this Court’s Order Appointing Receiver (Doc. No

1070), which included a stay provision impacting “Ancillary Proceedings” in which Defendant

Iftikar Ahmed (“Ahmed”) is a Party (see Doc. No. 1070 at ¶23), this Court granted NMR’s relief

in seeking to proceed against the non-Ahmed defendants in litigation commenced on October 18,

2017, currently pending in the Supreme Court of the State of New York, County of New York,

Index No. 656450/2017 (the “New York Case”). See Ruling on Motions to Lift Litigation Stay,

dated May 21, 2019 (the “Ruling”) (Doc. No. 1167). At that time, NMR did not seek to lift the

stay to proceed against Ahmed. Subsequent to the Ruling, this Court has allowed other litigation

to proceed against Ahmed for purposes of liquidating claims against him. See the Ruling at p.

13.
        Case 3:15-cv-00675-JBA Document 1512 Filed 03/09/20 Page 2 of 3



       In light of the status of the New York Case, NMR now moves for modification of this

Court’s Order granting NMR’s Motion to Lift Litigation Stay so that it can seek to sever the

claims against Ahmed, which are the subject of a default judgment as to liability from the claims

involving non-defaulting defendants that are scheduled for trial on May 6, 2020 pursuant to N.Y.

C.P.L.R. 3215, and seek entry of judgment on damages against Ahmed in the New York Case to

liquidate NMR’s claim against him. NMR agrees not to interfere with the Receiver’s interest to

preserve Receivership assets and to not enforce any judgment NMR may obtain until further

relief from this Court.    As demonstrated in the accompanying supporting Memorandum,

although the relief sought will not disturb the execution of the Receiver’s duties, absent an order

lifting stay, NMR may suffer substantial injury.

       WHEREFORE, NMR e-tailing, LLC, respectfully requests that the Court grant its

Motion to Modify and lift the stay as more set forth in the Memorandum.


Dated: March 9, 2020                                   Respectfully submitted,



                                                       /s/ Edward M. Buxbaum
                                                       Kevin G. Hroblak, Esquire
                                                         Of Counsel
                                                       Edward M. Buxbaum, Esquire
                                                         Admitted Pro Hac Vice
                                                       WHITEFORD, TAYLOR & PRESTON L.L.P.
                                                       Seven Saint Paul Street, Suite 1500
                                                       Baltimore, Maryland 21202-1636
                                                       khroblak@wtplaw.com
                                                       ebuxbaum@wtplaw.com
                                                       Tel: (410) 347-8700
                                                       and




                                                   2
Case 3:15-cv-00675-JBA Document 1512 Filed 03/09/20 Page 3 of 3



                                   Erin Canalia, Esquire (Fed. Bar # ct30489)
                                   WOLF, HOROWITZ & ETLINGER, L.L.C.
                                   750 Main Street, Suite 606
                                   Hartford, Connecticut 06103
                                   Tel: 860-724-6667
                                   ecanalia@wolfhorowitz.com
                                   Counsel for NMR e-tailing, LLC




                               3
